DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douriet.et al., US Patent Application Publication No. 2007/0250796 in view of Li et al. US Patent Application Publication No. 2007/0295818.
	In reference to claim 1, Douriet teaches: 
detecting, by a processor using an input device (paragraph [0032] performed by hardware, necessarily having a processor using an input device), an electrical current at a current device or through a vertical interconnect access on a printed circuit board (Paragraph [0026], simulation of the proposed power distribution circuit); 

	Douriet does not teach wherein modifying the printed circuit board steers a portion of the electrical current.  Li teaches modifying a printed circuit board to steer a portion of the electrical current (Figure 2, Paragraphs [0020-0021], inserting void 26).
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Li of steering mechanisms into the teachings of Douriet for modifying and modeling PCBs to modeling a current steering mechanism at a location on the PCB to steer current away from the current device or the vertical interconnect access; and generating a modified PCB including the modeled current steering mechanism because it could reduce the cost function of power distribution system.
In reference to claim 2, Douriet in view of Li teaches wherein the electrical current is detected at a power plane of the printed circuit board (Li, Paragraph [0001], power plane).
	In reference to claim 3, Douriet in view of Li teaches wherein modifying the printed circuit board to steer the portion of the electrical current comprises adding conductive material on the printed circuit board (Douriet, Figures 2a to 2b, material is added).
	In reference to claim 4, Douriet in view of Li teaches wherein modifying the printed circuit board to steer the portion of the electrical current comprises removing conductive material on the printed circuit board (Li, Figure 2, 26 void is added, which is removing metal).
	In reference to claim 5, Douriet in view of Li teaches wherein modifying the printed circuit board to steer the portion of the electrical current comprises adding and removing conductive material on the printed circuit board (a situation wherein material is added as shown in Douriet, Figures 2a to 2b combined with a void added as shown in Li Figure 2).

	In reference to claim 7, Douriet in view of Li teaches wherein modifying the printed circuit board to steer the portion of the electrical current comprises adding conductive material on the printed circuit board (Douriet, Figures 2a to 2b, material is added).
	In reference to claim 8, Douriet in view of Li teaches wherein modifying the printed circuit board to steer the portion of the electrical current comprises removing conductive material on the printed circuit board (Li, Figure 2, 26 void is added, which is removing metal).
	In reference to claim 9, Douriet in view of Li teaches wherein modifying the printed circuit board to steer the portion of the electrical current comprises adding and removing conductive material on the printed circuit board (a situation wherein material is added as shown in Douriet, Figures 2a to 2b combined with a void added as shown in Li Figure 2).
	In reference to claims 10-20 drawn to an apparatus and non-transitory computer readable media for performing the functional limitations as found in claims 1-9, the same rejections apply.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851                                         		 /JACK CHIANG/                                                                                Supervisory Patent Examiner, Art Unit 2851